 In the Matter of BRIDGEPORT METAL GOODS MANUFACTURING COMPANYandPLAYTHINGS, JEWELRY & NOVELTY WORKERS INTERNATIONALUNION, C. I. O.Case No. 2-R-5967.-Decided March 8, 1946Pullman d Comley,byMr. Arthur A. Comley,of Bridgeport,Conn., for the Company.Messrs, Edward A. McCrane,of New Haven, Conn., andMichaelRoxas,of Fairfield, Conn., for the Union.Mr. S. Roy Remar,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Playthings,Jewelry&NoveltyWorkersInternationalUnion,C. I. 0., herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of Bridgeport Metal Goods Manu-facturing Company, Bridgeport,Connecticut,herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Robert A. Levett, TrialExaminer.Said hearing was held at Bridgeport,Connecticut, onNovember 27-28, 1945.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBridgeport Metal Goods Manufacturing Company, a Connecticutcorporation, is engaged in the manufacture of metal stampings such66 N. L. R. B., No. 60,482 BRIDGEPORT METAL GOODS MANUFACTURING CO.483as lipstick containers, metal compacts, and flashlight cases.TheCompany's office and main plant are located in Bridgeport, Con-necticut ; it also operates a small temporary plant at Bethel, Con-necticut.The Bridgeport plant of the Company is the only oneconcerned in this proceeding.Raw materials, consisting chiefly ofsheet boxes, sheet steel, and fiber insulation and glass, used duringthe past year exceeded $100,000 in value, of which over 15 percentwas shipped in from points outside the State of Connecticut.Finished products produced during the same period exceeded$1,000,000 in value, of which about 75 percent was shipped to pointsoutside the State of Connecticut.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDPlaythings, Jewelry & NoveltyWorkers InternationalUnion,affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain of its employeesuntil the Union has been certified by the Board in an appropriateunit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V.THE APPROPRIATE UNITThe Union seeks a unit of all production and maintenance em-ployees of the Company, including truck drivers, watchmen,seniordraftsmen, expediters, inspectors, process inspectors, set-upmen,elevator operators, porters, truckers, but excluding timekeepers, office,purchasing, accounting and personnel department employees andexecutive, administrative, and supervisory employees.The Companyagrees generally as to the appropriateness of the foregoing unit, but1The Field Examiner reported that the Union submitted215 application-authorizationcards.At thehearing theUnion submitted an additional52 application cards.Thereare approximately300 employees in the allegedappropriate unit. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontends that watchmen, set-up men, process inspectors, truckdrivers, and four assistants to the general foreman should be ex-cluded.The record discloses no prior bargaining history, and noprior representation proceeding by any labor organization involvingthe Company.Watchmen:There are two full-time and one part-time watchmenwho are neither armed nor deputized. They make rounds and punchADT clocks. The part-time watchman works as a material handlerwhen he is not checking workers in and out at the factory gate.The watchmen are chiefly concerned with protecting the propertyfrom fire and trespass. Since their duties are primarily custodialand not monitorial, vae shall include them within the unit.2Truck Drivers:The Union would include two truck drivers whotransport work between the Bridgeport and Bethel plants; they alsocarry scrap to the dumps and deliver packages to Railway Express.We are of the opinion that their duties and interests differ sub-stantially from those of the employees directly engaged in theproduction process; we shall therefore exclude truck drivers from thebargaining unit .3Process Inspectors:The record indicates that three of the fourprocess inspectors employed by the Company check the quantity ofthe output, but have nothing to do with supervision of the operators.They check first runs of machines within their respective depart-ments, make rounds to determine if gauges are correct, and concen-trate on general operating conditions affecting the quality ofproduction.If defects appear, the inspector may shut down themachine and call the set-up man to make corrections.The fourthprocess inspector is a woman who is classified as "process inspector-plant account."She passes on raw materials and supplies receivedby the Company from sources outside the plant. She checks samplesof such materials against blueprints and specifications and reportsto the chief inspector or his assistant. It is apparent that the processinspectors are not supervisory, that their functions are limited tomechanical matters affecting the quality of the product, and thatthey have the same interests and work under the same general rulesand conditions of employment as prevail for the general workers inthe various departments.Accordingly, we shall include them.4Set-up Men (Tool Setters) :There are about 22 employees whoare classified as set-up men, and are also known as tool setters.Theywork in the various departments under the supervision of a generalforeman.They are highly skilled men engaged in setting up dies,sMatter of Sylvania IndustrialCorp ,61 N. L R. D 244 ;ofMatter of Kelsey-HayesWheelCo., 62N. L. R. B. 4218Matter of New Jersey Worsted Mills and Gera Mills,63 N. L R B. 455&Matter of Allts-Chalmers Manufacturing Company,61 N. L.It.B. 631. BRIDGEPORTMETAL GOODS MANUFACTURING CO.485punches, jigs, and machine fixtures.While their work may varybecause of differences in the operations of the various departments,the general functions of all 22 are essentially similar, except Paul,who acts as assistant foreman.The Company contends that theseset-up men have supervisory duties and should be excluded.Althoughthe set-up men are paid on an hourly basis at a rate substantiallyhigher than that received by the general workers in their depart-ments and may transfer employees from one machine to another,the record proves that none has any authority to hire, discharge,or effectively to recommend changes in the status of other employees.They devote most of their time to manual work and the Companymakes no distinction between set-up men and other production andmaintenance employees in working conditions or the applicationof its rules.We find that the set-up men do not possess the authoritycustomarily vested in supervisory employees, that they in no wayrepresentmanagement, and that they are merely highly skilledmechanics or machinists.5Accordingly, we shall include all set-upmen employed at the Company's Bridgeport plant, with the exceptionof Frank Paul, whom we find enjoys a supervisory status.Assistants to the General Foreman:The Union contends that thefour assistants to the general foreman should be included in theunit; the Company contends that they are supervisory and shouldbe excluded.The four assistants in question are consulted by theCompany in such matters as lay-offs, piece-work rates problems, andpay increases.So far as the record shows, their functions do notdiffer from the other assistants to the general foremen whom theparties agree perform supervisory functions.We shall exclude them.We find that all production and maintenance employees of theCompany, at its Bridgeport plant, including watchmen, seniordraftsman, expediters, inspectors, process inspectors, set-up men,6elevator operators, porters, truckers, but excluding truck drivers,office, purchasing, accounting and personnel departments employees,timekeepers, executive and administrative employees, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees,or effectively recommend such action, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theGMatter ofRoyal Typewriter Company,55 N L R B 402;Matter ofGatbersonCorporation,59 N. L. R B. 1091,dExcluding Frank Paul. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bridgeport MetalGoods Manufacturing Company, Bridgeport, Connecticut, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, in-cluding employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by Playthings,Jewelry & Novelty Workers International Union, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.